 

Exhibit 10.4

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”), dated as of July 27,
2020, is made and entered into by and between Lionheart Equities, LLC, a limited
liability company formed under the laws of the State of Delaware (the “Seller”)
and Nomura Securities International, Inc., a corporation formed under the laws
of the State of New York (the “Purchaser”).

 

WHEREAS, the Seller and Lionheart Acquisition Corporation II (the “Company”)
entered into that certain Subscription Agreement, dated as of January 10, 2020
(the “Subscription Agreement”), pursuant to which the Company issued to Seller
(after giving effect to a subsequent stock dividend) 5,750,000 shares of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”);

 

WHEREAS, the Seller, the Company and the officers, directors and director
nominees of the Company will enter into that certain letter agreement in
connection with the Company’s initial public offering (“IPO”) in substantially
the form to be executed by each other pre-IPO investor (the “Insider Letter”),
pursuant to which (among other things) the Seller and the officers, directors
and director nominees of the Company will agree to be bound to certain
restrictions with respect to the shares of Common Stock purchased pursuant to
the Subscription Agreement;

 

WHEREAS, the Seller wishes to assign and sell an aggregate of 82,500 shares of
Common Stock (the “Shares”) to the Purchaser, and the Purchaser wishes to
purchase the Shares; and

 

WHEREAS, the Purchaser acknowledges that it will be bound by certain provisions
of the Insider Letter in respect of the Shares.

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

Section 1      Purchase of Securities. Seller hereby assigns and sells to the
Purchaser, and Purchaser hereby purchases, the Shares. Purchaser hereby agrees
to pay, promptly upon receipt of payment instructions, an aggregate of FOUR
HUNDRED TWELVE DOLLARS AND FIFTY CENTS ($412.50), or approximately $0.005 per
share, in consideration of such purchase. The Seller shall take such steps as
are necessary to cause the Company to record such sale on the Company’s stock
ledger (or the equivalent thereof). Upon the request of the Purchaser, the
Seller shall take reasonable steps to cause the Company to issue the Shares in
the name of the Purchaser and deliver one or more stock certificates
representing the Shares or effect such delivery in book-entry form.

 

Section 2      No Conflicts. Each party represents and warrants that neither the
execution and delivery of this Agreement by such party, nor the consummation or
performance by such party of any of the transactions contemplated hereby, will
with or without notice or lapse of time, constitute, create or result in a
breach or violation of, default under, loss of benefit or right under or
acceleration of performance of any obligation required under any agreement to
which it is a party.

 



 

 

 

Section 3      Representations. Purchaser represents and warrants, with respect
to itself only, as follows: Purchaser hereby acknowledges that an investment in
the Shares involves certain significant risks. Purchaser has no need for
liquidity in its investment in the Shares for the foreseeable future and is able
to bear the risk of that investment for an indefinite period. Purchaser
acknowledges and hereby agrees that the Shares will not be transferable under
any circumstances unless the Purchaser either registers the Shares in accordance
with federal and state securities laws or complies with an exemption under such
laws. Purchaser further understands that any certificates, book entries or other
form of recordation evidencing the Shares may bear a legend referring to the
foregoing transfer restrictions. The Shares are being purchased solely for
Purchaser’s own account, for investment purposes only, and are not being
purchased with a view to or for the resale, distribution, subdivision or
fractionalization thereof; and Purchaser has no present plans to enter into any
contract, undertaking, agreement or arrangement for such resale, distribution,
subdivision or fractionalization. Purchaser has been given the opportunity to
(i) ask questions of and receive answers from the Seller and the Company
concerning the terms and conditions of the Shares, and the business and
financial condition of the Company and (ii) obtain any additional information
that the Seller possesses or can acquire without unreasonable effort or expense
that is necessary to assist Purchaser in evaluating the advisability of the
receipt of the Shares and an investment in the Company. Purchaser is not relying
on any oral representation made by any person as to the Company or its
operations, financial condition or prospects. Purchaser is an “accredited
investor” as defined in Regulation D promulgated by the Securities and Exchange
Commission under the Securities Act of 1933, as amended.

 

Section 4      Assignment of Rights and Shares. Purchaser may assign its rights
herein, and assign and sell the Shares, only to affiliates of the Purchaser, so
long as such transferees agree to be bound by the terms of this Agreement and
the Insider Letter Provisions (as defined below) in respect of the Shares. Other
than an assignment by Purchaser to its affiliate, no party hereto may assign,
sell or transfer the Shares, or assign this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party.

 

Section 5      Purchaser’s and Company’s Obligations. Purchaser agrees to be
bound by the provisions with respect to waiver of liquidation distributions and
redemption rights, restrictions on transfer, amendments and voting and tender of
shares set forth in the Insider Letter in respect of the Shares (collectively,
the “Insider Letter Provisions”), and the Company hereby consents to be bound by
the same Insider Letter Provisions with respect to the Purchaser in respect of
the Shares.

 

Section 6      Miscellaneous. This Agreement, together with the certificates,
documents, instruments and writings that are delivered pursuant hereto, and the
terms, restrictions, obligations and rights set forth in the Insider Letter
Provisions in respect of the Shares, constitute the entire agreement and
understanding of the parties hereto in respect of its subject matter. This
Agreement may be signed in two or more counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. Counterparts may be delivered via facsimile, electronic
mail (including any electronic signature covered by the U.S. federal ESIGN Act
of 2000, Uniform Electronic Transactions Act, the Electronic Signatures and
Records Act or other applicable law, e.g., www.docusign.com) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.
This Agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by all parties hereto. Seller
agrees that it will not amend the Insider Letter Provisions in a manner that
would adversely affect the Purchaser differently than it would affect the
Company or Seller without the prior written consent of the Purchaser.

 

[The remainder of this page has been intentionally left blank.]

 



2

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

  SELLER:       LIONHEART EQUITIES, LLC       By: /s/ Ophir Sternberg     Name:
Ophir Sternberg     Title: Manager           PURCHASER:       NOMURA SECURITIES
INTERNATIONAL, INC.       By: /s/ Bryan P. Finkel     Name: Bryan P. Finkel    
Title: Managing Director

 

ACCEPTED AND AGREED TO AS OF

THE DATE FIRST SET ABOVE

(for purposes of Section 5 hereof only)

 

LIONHEART ACQUISITION CORPORATION II       By: /s/ Ophir Sternberg   Name: Ophir
Sternberg   Title: Chairman, President and CEO  

 



 

 